            Case 2:20-cv-00527-CJC-MAA Document 18 Filed 02/11/20 Page 1 of 2 Page ID #:163



                     1   SCHIFF HARDIN LLP
                         Jean-Paul P. Cart (CSB 267516)
                     2   jcart@schiffhardin.com
                         4 Embarcadero Center, Suite 1350
                     3   San Francisco, CA 94111
                         Telephone: 415.901.8700
                     4   Facsimile: 415.901.8701
                     5   Attorneys for Defendant
                         UNITED SERVICES AUTOMOBILE
                     6   ASSOCIATION
                     7
                     8                        UNITED STATES DISTRICT COURT
                     9                       CENTRAL DISTRICT OF CALIFORNIA
                   10                                  WESTERN DIVISION
                   11
                   12    HAROLD J. DAVIDSON, a married            Case No. 2:20-cv-00527
                         man, on behalf of himself and all
                   13    others similarly situated, an            (Removed from (Los Angeles Superior
                         individual,                              Court Case No. 19STCV33596)
                   14
                                        Plaintiff,
                   15
                         v.                                       SUPPLEMENT TO NOTICE OF
                   16                                             REMOVAL OF ACTION
                         UNITED SERVICES
                   17    AUTOMOBILE ASSOCIATION, a
                         Texas corporation,
                   18
                                        Defendant.
                   19
                   20
                   21          Defendant United Services Automobile Association (“USAA”) removed this
                   22    action from Los Angeles Superior Court on January 17, 2020.1 (DE 1.) Before
                   23    removal, on January 15, 2020, the Los Angeles Superior Court held an initial status
                   24    conference and issued a Case Management Order and an Order Authorizing
                   25    Electronic Service. However, when USAA filed its Notice of Removal it had not
                   26
                   27    1
                           USAA did not respond to Plaintiff Harold Davidson’s (“Plaintiff”) Complaint
                         prior to removal—nor was it required to, as the Los Angeles Superior Court had
                   28    stayed all proceedings including the deadline to answer up to January 15, 2020.
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                                                           SUPPLEMENT TO NOTICE OF REMOVAL
            Case 2:20-cv-00527-CJC-MAA Document 18 Filed 02/11/20 Page 2 of 2 Page ID #:164



                     1   yet been served with copies of these two Superior Court orders, and electronic
                     2   copies of the filings only became available online on January 21, 2020.
                     3            Pursuant to 28 U.S.C. § 1447(a) and (b) USAA hereby submits the Los
                     4   Angeles Superior Court Orders entered January 15, 2020, to supplement its Notice
                     5   of Removal. A true and correct copy of the Case Management Order is attached as
                     6   Exhibit A, and a true and correct copy of the Order Authorizing Electronic Service
                     7   is attached as Exhibit B. Additionally, attached hereto as Exhibit C is a file-
                     8   stamped copy of USAA’s Notice to Clerk of Superior Court Removal to Federal
                     9   Court.
                   10
                   11    Dated:      February 11, 2020            SCHIFF HARDIN LLP
                   12
                   13                                             By:/s/ Jean-Paul P. Cart
                                                                     Jean-Paul P. Cart
                   14
                                                                        Attorneys for Defendant
                   15                                                   UNITED SERVICES
                                                                        AUTOMOBILE ASSOCIATION
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                                                  -2-       SUPPLEMENT TO NOTICE OF REMOVAL
